Citation Nr: 1018126	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  03-34 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a left ear condition, 
to include Eustachian tube dysfunction of the left ear.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to 
August 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the Togus, 
Maine Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a hearing before the RO in September 
2003.  A transcript of that hearing has been associated with 
the claims file.  This case was previously remanded by the 
Board in May 2006 and June 2009 for further development.

By a June 2009 decision, the Board granted service connection 
for an acquired psychiatric disorder, to include anxiety and 
depression, which had been previously on appeal.  An October 
2009 rating decision effectuated the Board's June 2009 
decision.  Therefore, the Board finds that, as this issue was 
granted in full, it is not in appellate status before the 
Board and need not be addressed further.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
service connection for a left ear condition, to include 
Eustachian tube dysfunction of the left ear.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

The Veteran contends that his Eustachian tube dysfunction of 
the left ear, resulting from a mastoid surgery in 1963, was 
aggravated by his active service.  

The Veteran was provided a VA examination for ear diseases in 
July 2009, wherein the VA examiner performed necessary 
testing and determined that, in order to fully evaluate the 
Veteran's left ear condition, he would need a proper 
audiogram to determine whether or not there was tympanic 
membrane movement or conductive hearing loss and what was the 
status of the Veteran's hearing and discrimination scores.  A 
VA audiology examination was provided in July 2009 wherein, 
the Veteran was diagnosed with clinically normal hearing in 
the right ear and sensorineural hearing in the left ear.  

The VA examiner from the July 2009 ear diseases examination 
reviewed the July 2009 audiogram and concluded that, as the 
findings were of normal hearing and normal tympanic membrane 
movement, there was no conductive hearing loss and no middle 
ear fluid.  Thus, the VA examiner opined that it was less 
likely that there were any residual effects from serious 
otitis when on active duty.  In a September 2009 addendum, 
the July 2009 VA examiner also noted that he reviewed the 
claims file.  

While the July 2009 VA examiner concluded that it was less 
likely that there were any residual effects from serious 
otitis when on active duty, the medical evidence of record, 
including the service treatment records and the post service 
medical evidence, raises additional questions with respect to 
the issue of whether the Veteran's left ear condition, to 
include Eustachian tube dysfunction of the left ear, was 
aggravated by his active service.  Thus, the Board finds that 
another VA examination is necessary to obtain opinions as to 
whether the Veteran has a current left ear condition, to 
include Eustachian tube dysfunction of the left ear, which 
preexisted his active service and which was aggravated 
(permanently worsened beyond the normal progress of the 
disorder) by his active service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA ears, nose and throat (ENT) 
examination by an appropriate specialist 
to determine the current nature of his 
left ear condition, to include Eustachian 
tube dysfunction of the left ear.  The 
claims folder must be made available to 
and reviewed by the examiner in connection 
with the examination, to include a review 
of service treatment records and a copy of 
this remand.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis of any current left 
ear condition found.  Based the results of 
the examination and a review of the claims 
folder, to include the service treatment 
records and the post service medical 
evidence (note the January 2003 and May 
2003 private medical opinions), the 
examiner is asked to provide an opinion on 
the following:

(a).  Did the Veteran have a left ear 
condition, to include Eustachian tube 
dysfunction of the left, resulting from 
mastoid surgery in 1963, prior to entering 
active duty service in February 1978; or, 
did the Veteran develop such a condition 
during his period of active duty service 
from February 1978 to August 1979?  Please 
state the diagnosis (or diagnoses), and, 
if possible, the approximate date of onset 
the diagnosed left ear condition.

(b).  If a left ear condition, to include 
Eustachian tube dysfunction of the left 
ear, existed prior to the Veteran entering 
active service, was there a worsening of 
this preexisting condition during the 
Veteran's period of active service from 
February 1978 to August 1979?  In 
answering this question, the examiner is 
asked to specify whether the 
symptomatology the Veteran experienced in 
service, i.e. earaches, upper respiratory 
infections with Eustachian involvement, 
allergic rhinitis and sinusitis, a plugged 
left ear, fullness in both ears, and 
retracted tympanic membranes 
(bilaterally), were temporary or 
intermittent flare-ups of the left ear 
condition; or, whether they were a 
permanent worsening of the underlying 
pathology of the preexisting the left ear 
condition, to include Eustachian tube 
dysfunction of the left ear, due to his 
period of active service, resulting in any 
current disability?

(c).  If there was a permanent worsening 
of the preexisting left ear condition, to 
include Eustachian tube dysfunction of the 
left ear, during the Veteran's period of 
active service, was such a worsening due 
to the natural progress of that condition?

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
examiner is asked to answer the questions 
as posed.  The report of the examination 
should be associated with the claims file.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


